j_iON REHEARING
Aug. 17, 1994
PER CURIAM
DENYING REHEARING.
Applicant’s contention in his rehearing application that we shifted the burden of proof is without merit. We properly found that plaintiff introduced sufficient proof to establish its prima facie case which defendant failed to rebut. See Artificial Lift, Inc. v. Production Specialties, Inc., 626 So.2d 859 (La.App. 3d Cir.1993).
Applicant further argues in his rehearing application that we should have affirmed the lower court judgment by concluding that the record preponderates to show that the purchaser of the property was a “reserved prospect.” As we pointed out in the opinion, the trial court heard contradictory evidence on this issue, assessed credibility and determined there was no merit to the argument. This finding is not clearly wrong. Stobart v. State through Dept. of Transp., 617 So.2d 880 (La.1993).
REHEARING IS DENIED.
BROWN, J., would grant rehearing.